 


110 HR 1137 IH: To amend title 38, United States Code, to increase to $2,000 the amount of the Medal of Honor special pension under that title and to provide for payment of that pension to the surviving spouse of a deceased Medal of Honor recipient.
U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1137 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2007 
Mr. Brown of South Carolina (for himself, Mr. Michaud, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to increase to $2,000 the amount of the Medal of Honor special pension under that title and to provide for payment of that pension to the surviving spouse of a deceased Medal of Honor recipient. 
 
 
1.Medal of Honor special pension 
(a)Increase in rate of special pensionSubsection (a) of section 1562 of title 38, United States Code, is amended by striking $1,000 and inserting $2,000. 
(b)Special pension for surviving spouses 
(1)Surviving spouse benefitSuch subsection is further amended— 
(A)by inserting (1) after (a); and 
(B)by adding at the end the following new paragraph: 
 
(2)The Secretary shall pay special pension under this section to the surviving spouse of a person who was awarded a Medal of Honor as described in section 1560(b) of this title. However, no special pension shall be paid to a surviving spouse of a person under this section unless such surviving spouse was married to such person— 
(A)for one year or more; or 
(B)for any period of time if a child was born of the marriage, or was born to them before the marriage.. 
(2)Conforming amendments 
(A)Subsection (d) of such section is amended by inserting or married to more than one person who has been awarded the medal of honor, after honor,. 
(B)Subsection (f)(1) of such section is amended by striking this section and inserting subsection (a)(1). 
(C)Section 103(d)(5) of such title is amended by adding at the end the following new subparagraph: 
 
(E)Section 1562(a)(2), relating to Medal of Honor special pension.. 
(c)Effective dateThe amendments made by this section shall apply with respect to payment of pension under section 1562 of title 38, United States Code, for months beginning after the date of the enactment of this Act. 
 
